IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                         January 25, 2008
                                     No. 07-60444
                                   Summary Calendar                   Charles R. Fulbruge III
                                                                              Clerk

SOSTENES DIAZ MAYORGA

                                                  Petitioner

v.

MICHAEL B MUKASEY, U S ATTORNEY GENERAL

                                                  Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A75 297 802


Before KING, DAVIS and CLEMENT, Circuit Judges.
PER CURIAM:*
       Sostenes Diaz Mayorga petitions for review of the Board of Immigration
Appeals (BIA) order affirming the immigration judge’s (IJ) denial of his request
for a continuance and dismissing his appeal. Mayorga argues that the IJ abused
his discretion and deprived him of due process in denying his request for a
continuance.
       When, as in this case, the BIA affirms the IJ’s decision, relying on reasons
set forth in the IJ’s decision, this court reviews both the BIA’s decision and that


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                   No. 07-60444

of the IJ. See Ahmed v. Gonzales, 447 F.3d 433, 437 (5th Cir. 2006). An IJ has
discretion to grant an alien’s motion for a continuance upon a showing of good
cause. 8 C.F.R. § 1003.29; Ali v. Gonzales, 440 F.3d 678, 680 (2006). Because
Mayorga failed to show good cause for the granting of a continuance, we find no
abuse of discretion. See Ahmed, 447 F.3d at 440; Ali, 440 F.3d at 680.
          There is no liberty or property interest in discretionary relief from
removal. See Assaad v. Ashcroft, 378 F.3d 471, 475 (5th Cir. 2004). The IJ’s
denial of a continuance so that Mayorga could pursue an adjustment of status
did not violate due process. See Ahmed, 447 F.3d at 440.
          To the extent that Mayorga argues that the BIA should have remanded
under 8 C.F.R. § 1003.1(e)(5) or referred the case to a three-member panel
pursuant to § 1003.1(e)(6), he has not shown that his appeal satisfied the criteria
for either a referral to a three-member panel or for a remand. See § 1003.1(e)(5),
(e)(6).
          PETITION FOR REVIEW DENIED.




                                         2